Exhibit 99.2 Donald E. Anderson 12000 N. 90th St. #1027 Scottsdale, AZ 85260 October 2, 2010 Robert Kauffman Chairman, Board of Directors Alanco Technologies, Inc. 15575 N. 83rd Way Scottsdale, AZ 85260 This letter is my official resignation as a member of the Board of Directors of Alanco Technologies, Inc. effective immediately. This decision to resign follows my discussions with Robert Kauffman, Chairman of the Board of Directors and CEO of Alanco, that in my opinion, his continuing leadership is a negative to the value of Alanco stock. I suggested that in the best interest of the company, from a negative cash flow consideration, he should resign by 9/30/2010, which he rejected but has now publicly stated would happen around the calendar year end. I disagree with the position by John Carlson, CFO, and the company auditors that Alanco has additional borrowing available under my Line of Credit. I have attached their request for additional advance of funds and my response. Sincerely, Donald E. Anderson
